Citation Nr: 1616605	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  03-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Counsel




INTRODUCTION

The Veteran had active service from July 1944 to January 1946.  The Veteran passed away in September 2000.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This issue was previously remanded by the Board in July 2010 for further evidentiary development.  

The appellant initially requested a hearing, but has since withdrawn that request in writing received by VA in March 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away on September [REDACTED], 2000.  The cause of death was found to be ASHD (arteriosclerotic heart disease), with contributing ailments of AFIB (atrial fibrillation), HTN (hypertension), COPD (chronic obstructive pulmonary disease) and BPH (benign prostatic hypertrophy).  

2.  The appellant is the surviving spouse of the Veteran.  

3.  At the time of the Veteran's death, he was service-connected for schizophrenia.  

4.  The Veteran's service-connected disability, and its associated medications, did not cause, or contribute, to his death, nor was his death otherwise related to military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The appellant was provided with the information required by Hupp in a May 2011 letter and the July 2010 Board decision.  While this information was not provided to the appellant until after the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the appellant has provided VA with no information suggesting that she has in any way been prejudiced by the delay in notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has been unable to obtain the Veteran's original claims file.  The file has been reconstructed.  Thus, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule in its final determination is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Subsequent copies of the Veteran's VA treatment records were obtained and documents associated with his death have been associated with the claims folder.  As for the appellant's theories of entitlement, the Board previously found that the duty to assist was triggered only with respect to procuring a VA opinion that addressed whether the Veteran's psychiatric disability and medications taken to treat the disability caused his cardiovascular disorders that ultimately caused his death.  The Board finds that the VA opinions obtained in May 2012 and February 2013 are adequate to decide the claim because they are supported by rationales based on a review of the file and based on sound medical principles.  Significantly, neither the appellant nor her representative has identified any additional existing evidence (that is available) that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Cause of Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran passed away on September [REDACTED], 2000.  The cause of death was found to be ASHD (arteriosclerotic heart disease), with contributing ailments of AFIB (atrial fibrillation), HTN (hypertension), COPD (chronic obstructive pulmonary disease) and BPH (benign prostatic hypertrophy).  It is her contention that the Veteran's psychiatric disability, to include any associated medication, contributed to his death.  However, as outlined below, the preponderance of the evidence is against the appellant's assertion.  As such, service connection for the cause of the Veteran's death cannot be established.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2015).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2015).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2015).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2015).

At the time of the Veteran's death, he was service-connected for schizophrenia.  It is the appellant's contention that this disability and its associated medications contributed to his death.  There is no dispute that the Veteran suffered from a psychiatric disability during his military service.  According to a February 1967 medical note, the Veteran was discharged in 1946 on the basis of schizophrenic reaction.  Subsequent records preceding the Veteran's death continue to note psychiatric symptoms.  

There is also no question that he suffered from a number of disabilities at the time of his death, including AFIB, ASHD, HTN, COPD and BPH.  Furthermore, according to the Veteran's death certificate, the cause of his death was ASHD and was contributed to by AFIB, HTN, COPD and BPH.  The preponderance of the evidence of record does not relate these conditions to military service.  According to a January 1989 medical note, the Veteran had been suffering from coronary artery disease since November 1988 and hypertension for the past 10 years.  There is an extensive record of medical treatment since the 1960s, but none of these records relate the above disabilities to military service.  

The Veteran's claims file was reviewed by an examiner in May 2012.  According to the physician, there was evidence of acute psychotic episodes in service.  The examiner performed an extensive review of the claims file and described in detail the Veteran's history.  Upon review, the examiner opined that it was less likely as not that the Veteran's cardiovascular conditions were a result of his service-connected psychiatric disability.  The examiner explained that the Veteran was diagnosed with coronary artery disease in 1988 and atrial fibrillation in the 1990s.  Widely accepted risk factors for coronary artery disease included hypertension, hyperlipidemia, tobacco use, family history and diabetes mellitus.  Widely accepted risk factors for atrial fibrillation included valvular heart disease, cardiovascular respiratory conditions, inflammation of the heart, neuroendocrine factors, alcohol use, atrial ischemia, family history and possibly hypertension.  Schizophrenia and medications for schizophrenia are not well accepted risk factors for coronary artery disease or atrial fibrillation.  The Veteran was not prescribed any medications for schizophrenia which resulted in diabetes mellitus contributing to coronary artery disease.  It appeared from the Veteran's claims file that he was treated with chlordiazaepoxide (Librium) for anxiety as needed and was hospitalized and treated with antipsychotic medications in 1961 and 1977.  In 1999, he began treatment with antipsychotic and antidepressant medications which he took until his demise in 2000.  

The Veteran's claims file was again reviewed in February 2013.  The examiner concluded that it was less likely than not that the Veteran's death was incurred in or caused by an in service-injury, event or illness.  The examiner explained that there was no documentation in the claims file that the Veteran was diagnosed with cardiovascular disease during his active service.  There was no documentation that his cardiovascular disabilities arose "directly as a result of military service."  His claims file did not contain any documentation that his cardiovascular disability was due to or aggravated by his service-connected schizophrenia or treatment for service-connected schizophrenia.  It was reiterated that the Veteran was not prescribed any medications for schizophrenia which resulted in diabetes mellitus contributing to coronary artery disease.  He was admitted to a nursing facility in 2000 and his admission medications were listed as Ecasa, sertraline, ipratropium, albuterol, Zantac, salmeterol, latanoprost ophthalmic solution, nitroglycerin as needed, sotalol, prednisone, Lisinopril, Librium, beclomethasone and trazodone.  He was not on any antipsychotic medications that could contribute to risk factors that predispose cardiovascular disease.  Therefore, his claims file did not contain any documentation that his cardiovascular disease was aggravated by his service-connected schizophrenia.  The Veteran was diagnosed with coronary artery disease in 1988.  His risk factors appear to have been tobacco use, hypertension and hyperlipidemia.  The claims file did not indicate that the Veteran was treated with any antipsychotic medications during the time of his diagnosis in 1988.  

The preponderance of the above evidence demonstrates that service connection for the cause of the Veteran's death is not warranted.  The evidence of record does not demonstrate a chronic cardiovascular disorder since the Veteran's military service ending in 1946.  Rather, records suggest that a chronic disability was diagnosed in 1988 - more than 40 years after the Veteran's separation from service.  VA examination reports also indicate that it is less likely as not that the Veteran's cause of death was due to an injury or event during military service, and that it is less likely than not that his service-connected schizophrenia caused or contributed to his cause of death.  Rather, it was risk factors such as tobacco use and hypertension.  As such, the claim must be denied.  

The Board recognizes that the appellant believes the Veteran's cause of death was either caused by, or contributed by, his service-connected schizophrenia.  However, the record does not reflect that the appellant has the requisite training or expertise to offer such a complex medical opinion.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.  The appellant is not competent to offer such an opinion.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


